Pratt, J.
The trial court refused to find that the mortgages were part of a single scheme of which the assignment was the completion.. There was a refusal to find that the assignor and assignee discussed the matter of the as*446signment before the mortgages were given. Refusal also to find that there was an attempt to evade the statute. We cannot say these refusals are contrary to the evidence. The judgment must therefore be affirmed, unless we go so far as to hold that the transfers complained of were illegal, without regard to the intent of the assignor. The appellant takes this position, and abundant authorities are cited in its support. But the cases are not uniform, and none are cited from our highest court. So much has been written upon the question, and the views expressed are so diverse, that it is plain the doubts cannot be solved without the assistance of a higher court. We therefore see no advantage in pursuing the discussion, and are of the opinion that the judgment appealed from should be affirmed, without costs.